Citation Nr: 1737685	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  02-11 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right ankle disorder. 


REPRESENTATION

Veteran represented by:	Ms. Virginia A Girard-Brady, Attorney at Law 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran had active duty training from April 1973 to January 1974.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2000 by the Department of Veterans Affairs (VA) North Little Rock, Arkansas, regional office (RO).

In pertinent part of an August 2005 decision, the Board denied service connection for a right ankle disability.  The Veteran appealed the decision to the Court of Appeals for Veteran's Claims (Court).  In an April 2007 Order, the Court vacated the Board's decision and remanded the appeal for compliance with the instructions in a Joint Motion for Partial Remand. 

In July 2007, the Board remanded the Veteran's claim for further development.  In March 2008 the Board again denied the claim, and the Veteran again appealed to the Court.  In a July 2009 Memorandum Decision, the Court vacated the March 2008 decision and remanded the claim for further adjudication consistent with the Decision. 

In April 2010, September 2014, and February 2017, the Board remanded the appeal for further development.


FINDING OF FACT

The competent medical evidence does not demonstrate a chronic right ankle condition was present until many years after service, and the preponderance of the competent evidence shows that the Veteran's current right ankle disorder is not related to service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

VA sent a letter to the Veteran in March 2001that addressed the notice elements concerning his claims for service connection.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  His claim was most recently re-adjudicated in the June 2017 supplemental statement of the case (SSOC). 

The Board finds that all notices required by implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA has also satisfied its duty to assist the Veteran in the development of the claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA has obtained the Veteran's post-service VA treatment records and identified private treatment records, as well as his lay statements.  In March 2017, the Veteran's assistance was sought to obtain outstanding records of pertinent private records, but he failed to respond.  The Veteran has not identified any other additional, outstanding records, necessary to decide his pending appeal. 

The Board notes that a complete set of the Veteran's service treatment records are unavailable.  Multiple attempts have been made to obtain a complete set of the Veteran's service treatment records, but it is clear that further attempts would be futile. VA has informed the Veteran that VA had not been able to locate his service treatment records.   The Veteran was advised of the steps taken by VA to obtain his records.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); Ussery v. Brown, 8 Vet. App. 64 (1995); Russo v. Brown, 9 Vet. App. 46 (1996).

In addition, VA provided the Veteran with examinations in October 2007 and March 2012 in conjunction with his claimed disorder.  These examination reports contain findings from clinical interview and examination, as well as diagnosis of current right ankle disorder.  In April 2017, VA obtained a medical opinion that addressed whether the Veteran's right ankle disorder is etiologically related to his period of service.  The VA examiner considered and addressed the Veteran's reported history of in-service right ankle injury and post-service symptoms and treatment, and the examiner provided a lengthy rationale statement in support of the medical conclusion rendered.  The examinations and medical opinion report are fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The record shows that the Veteran's VA treatment records have been obtained and associated with the claims folder, and an adequate VA medical opinion was obtained in conjunction with the Veteran's claim.  Attempts have been made to obtain identified private treatment records, and in particular, a March 2017 letter was sent to the Veteran seeking his assistance to obtain those records.  No response has been received.  A review of the record reflects substantial compliance with the Board's July 2007, April 2010, September 2014, and February 2017 remand directives, and no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

2.  Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2016). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (b) applies only to chronic diseases as listed in 38 U.S.C.A. § 1101 (3) and 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for a right ankle disorder.  He asserts that his current right ankle disorder is a result of his period of service.  In particular, he reports that he suffered a twisting injury to his right ankle during boot camp, and as result it weakened his right ankle and lead to his current right ankle disorder. 

A complete set of the Veteran's service medical records could not be located.  The available service treatment records do not show any complaints or treatment for ankle problems. 

The Veteran has credibly reported that he twisted his right ankle during basic training in June 1973.  In statements in February and April 2008, the Veteran's current and ex-spouse reported their observations and knowledge of the Veteran's ankle injury.  Service treatment records other than his enlistment physical examination have not been recovered, and the Veteran's description of his treatment is inconsistent.  In a September 2001 Questionnaire about Military Service (National Archives Form 13075), the Veteran reported that he fractured his ankle in two places and underwent a tendon transfer procedure in July 1973.  However, in an August 2002 substantive appeal, the Veteran noted that no X-rays were obtained and a medic only wrapped the ankle and provided crutches.  He has subsequently reported that he experienced ankle discomfort since service and was treated by a private physician in the 1970s.  

The available evidence of record includes post-service treatment records dated from April 1982.  An April 1982 private treatment record reflects that the Veteran reported a history of pain and swelling in his right ankle and a history of having had a significant ankle sprain about 10 years earlier.  On examination, there was some mild effusion.  X-rays revealed evidence of an old sprain, probably involving the deltoid ligament, the structures between the tibia and fibula, and also some spurring anteriorly. 

A June 1982 private treatment record reflects that the Veteran sustained a new injury to his right ankle which had occurred at work.  Another private medical record dated in June 1982 indicates that the Veteran had noted increasing incidents of twisting in his right ankle, approximately four to five times over the last three years, and the first episode was about three years ago.  It was also noted that he had a questionable injury to his right ankle in service about 10 years ago and now his ankle gives away especially on uneven ground or any sort of hill.  In July 1982, the Veteran underwent an Evans surgical procedure on the right ankle to correct instability.  In December 1982, he underwent arthrotomy of the right ankle with removal of spurs from the anterior portion of the ankle. 

The report of an October 2007 VA joints examination reflects that the VA examiner reviewed the claims file, obtained a history from the Veteran, and performed a physical examination.  The Veteran reported a history of an in-service injury where he stepped in a hole and twisted his right ankle.  He stated that he was treated for one week after the accident with crutches, and then completed his training on time.  He also reported that he had surgery in 1982 on two occasions for ankle reconstruction.  The VA examiner found that the Veteran's current diagnoses were (1) degenerative joint disease, bilateral ankles, and (2) status post arthrotomy of the right ankle for ankle instability.  

The report of a March 2012 VA joints examination report shows that the Veteran reported that he used crutches for one week and he was able to complete his training on time.  He further informed the VA examiner that after active service, he maintained and operated heavy vehicles in civilian life and in the National Guard. The Veteran stated that he continued to experience right ankle discomfort after active service, and he sought treatment from a private physician in the 1970s.  He also reported a post-service right ankle sprain while he worked at a shipyard and he later required two surgeries on his ankle.  The examination report shows current diagnosed of degenerative arthritis of the right ankle. 

In April 2017, a VA medical opinion report was obtained in which the VA examiner addressed whether the Veteran's current right ankle disorder was result of his period of service, to include his reported in-service right ankle injury.  Based on a review of the claims folder, the VA examiner concluded that the Veteran's current right ankle condition was not caused by or a result of military service, and it is not caused by or a result of the in-service ankle strain.  In support of this medical conclusion, the VA examiner noted a review of the claims folder, including the Veteran's lay statements and verbal medical histories, as well as the post-service medical records.   

Specifically, the 2017 VA examiner noted the Veteran reported a right ankle twisting injury which required hospitalization with short-term ace wrap and crutches utilized for a month as treatment in July 1973.  The VA examiner found that this reported history suggested the Veteran had suffered an ankle sprain, but the exact injury and severity would require speculation without medical record substantiation.  The VA examiner further stated that given the Veteran's reports of treatment of his right ankle, this was minor treatment and would more than likely support a diagnosis of minor severity, especially since he was able to complete basic training on time.  As the Veteran was also able to complete almost an additional year of service, the VA examiner found that the reported injury did not support any substantial or chronic ankle condition.  Rather, the VA examiner concluded that his reported history supported a transient right ankle condition.  

The VA examiner considered that the private treatment records dated in 1982 noted that the Veteran suffered an intercurrent work-related injury more than eight years after his separation from service.  The VA examiner also considered that the 1982 notation that the Veteran reported a history of in-service injury as well as at least four post-service right ankle injuries.  The VA examiner noted that only the severity of the 1982 work-related injury required surgery for correction of instability.   

The VA examiner also considered the 1982 x-ray evidence of early degenerative changes with some spurring over the tibiotalar joint likely caused chronic ankle instability.  However, the VA examiner found that the Veteran's in-service description of his right ankle is unlikely to be of severity to cause talotibal instability since he was able to complete active service and maintain manual labor employment after separation.  The VA examiner concluded that there was clear evidence of multiple post-military right ankle injuries, with the instability clearly resulting from the May 1982 intercurrent right ankle injury.  The VA examiner found that the Veteran's post-military intercurrent ankle injuries in total should be considered much more important to the instability than the single in-service injury that was treated with ace wrap and crutches.  The VA examiner concluded that based on evidence above, even if there was an in-service right ankle injury, it is less likely than not that the Veteran's current right ankle disorder is related to a twisting right ankle injury during his period of service. 

The VA examiner also considered whether the Veteran had any residual damage or weakness to his right ankle as result of his in-service injury.  Based on a review of the evidence, including the Veteran's lay statement and verbal history, the VA examiner concluded that it was more likely than not that the Veteran's reported in-service ankle injury resolved without residual damage or weakness as he was able to continue his military training on time and he maintained post-service labor intensive employment as well as his reports recreational activity such as jogging and playing tennis prior to 1982 injury.   The VA examiner found that such robust activity did not support significant or functional residuals of an in-service right ankle injury. 

Lastly, the VA examiner considered whether the Veteran's in-service injury caused ligament damage or instability with gradual degradation that lead to his corrective surgery in 1982.  Based on a review of the evidence, including the Veteran's lay statement and verbal history, the VA examiner concluded it was less likely that the evidence supported there was ligament damage or instability in service with gradual degradation that lead to corrective surgery in 1982, and that this history caused or aggravated for the later developed arthritis.  Rather, the VA examiner found that it was more likely that the current multi-joint arthritis was result of other factors, including post-service workplace injuries, natural aging process, and increased weight.  In support of this rational, the VA examiner noted the private treatment records that clearly demonstrated intercurrent post-service ankle injuries as well as the current x-ray evidence of both ankles which demonstrates bilateral and symmetrical findings.  

The Veteran seeks entitlement to service connection for right ankle disorder.  Again, in order to support an award of service connection, there must be evidence of a current disability that is etiologically related to the Veteran's period of service.  

The medical evidence of record establishes that the Veteran has a current right ankle disability, to include degenerative arthritis.  See private treatment records, as well as the October 2007 and March 2012 VA examination reports. 

The competent medical evidence of record demonstrates that his current right ankle disorder first manifested years after his separation from his period of service; and the preponderance of the competent evidence is against a finding that it is otherwise directly related to his period of service.  See 38 C.F.R. §§ 3.303, 3.307, and 3.309.

In the instant case, there is no evidence to suggest that the degenerative changes noted in the Veteran's right ankle manifested to such a degree within one year of his separation from service.  In fact, the post-service medical evidence does not document such changes in his ankle until 1982, which comes more than eight years after his active period of service.  Service connection based on a presumptive basis for chronic diseases (arthritis) which manifest to a compensable degree within one year of separation from service has not been shown.  In addition, the criteria for the establishment of service connection based upon the incurrence of an in-service disease have not been satisfied.   See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

With respect to in-service injury, element (2), although there is no documentation of an in-service injury, the Board has accepted the Veteran's reports of a right ankle twisting injury during boot camp.  As such, the Board will discuss whether the competent evidence of record demonstrates element (3), nexus or relationship, between the current diagnosed disorders and the Veteran's period of service.

Here, there is no favorable medical nexus opinion of record that supports such a medical link between any of the Veteran's right ankle disorder and his period of service, to include in-service twisting injury.  Rather, the 2017 VA examiner provided medical conclusions that heavily weigh against the Veteran's claim on a direct basis.  The VA examiners concluded that it was less likely than not that the Veteran's current right ankle disorder was incurred in or related to an injury during his period of service, to include the twisting injury during boot camp.  As described in detail above, this medical conclusion was supported by a lengthy and thorough rational statement.  There is no medical opinion to the contrary to the VA examiner's medical opinion. 

As noted in the legal criteria above, under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third service-connection element for certain chronic diseases, including arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that the Veteran has never provided any specific history of continuity of symptomatology after service, except that in his substantive appeal statement in which he indicated that after sustaining a twisted ankle in service it would twist real easily and this went on until he later had two surgeries.  However, the Board finds that the history of ongoing ankle twists since service is contradicted by other more credible evidence.  

In this regard, the Board notes that in his original claim form, the only treatment which he reported was of having been treated on a single occasion in service on June 7, 1973.  He did not list any additional in-service treatment or any post service treatment for the right ankle.  The earliest post service record is dated in April 1982.  That record notes that the Veteran had current symptoms and had a history of an ankle sprain about 10 years earlier, but there was no history of ongoing symptoms subsequent to the sprain ten years earlier.  A June 1982 treatment record indicates that the chronic problems he was then experiencing had onset only three years earlier, which would have been long after service.  The Board finds that the statements given at that time for the purpose of obtaining medical treatment, namely that the chronic sprains had been occurring for only three years, has greater probative value than the statements made many years later in support of a claim for monetary benefits.  

Moreover, the Board finds that any lay report of continuity of symptoms are outweighed by the 2017 VA examiner's medical opinion that his current right ankle disorder is not related to his period of service.  This medical opinion is based on a review of the claims folder, and included consideration of the Veteran's lay statements and reported medical history. 

The Veteran has not submitted any medical or scientific evidence that shows a positive association between his current disorder and his service.  Based on the foregoing, the Board finds that medical links between the Veteran's current claimed disorder and his service have not been shown.  

The Board has considered the Veteran's assertions that his claimed disorders are related to his period of service.  However, there is no indication in the record to suggest that the Veteran has specialized training in orthopedic medicine so as to be able to provide an etiology between his current claimed disorder and his service through his observation of symptomatology alone.  See Barr v. Nicholson, 21 Vet. App. 30 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74(1997).  Notably, the determination of the nature and etiology of bone abnormalities require diagnostic testing and medical expertise to determine its very nature, which would extend beyond the Veteran's capabilities to assess continuity of symptoms.  Rather, the more probative competent medical opinion of record comes from the VA examiner, who has opined against such a medical link. 

In sum, the weight of the evidence is against a finding that the Veteran's right ankle disorder is related to service, to include in-service injury during boot camp.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.


ORDER

Entitlement to service connection for a right ankle disorder is denied. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


